


--------------------------------------------------------------------------------

Ex 10.1
Term Sheet
The terms and conditions contained herein set out the agreement between
eSilkroad Network Limited ("ESR"), a company incorporated in Hong Kong, Wu 
Honghua ("Honghua"), an individual residing in China and Tianjin Eastraise
Business Technology Co., Ltd. ("Tianjin"), a company incorporated in China, and
collectively referred to herein as the "Parties".


It is agreed between the Parties that the terms and conditions herein shall form
the body of a formal Strategic Partnership Agreement (the "SGA"), which
Agreement shall be completed within 30 days hereof.


AGREED TERMS


(1)
In consideration of deemed consideration provided by Honhua of $600,000 USD
which amount represents a $1 nominal value for access by ESR to each of
Tianjin's current 600,000 subscribers on the internet platform
"Chinaexporter.com" and a cash investment by Honghua of $1,000,000 USD, which
amount shall be deposited to the accounts of ESR from the personal accounts of
Honghua within 5 business days of the execution by both Parties of the SGA,
Honghua shall receive such number of shares of ESR so as to make up a total of
10% of the total issued and outstanding share capital of ESR immediately after
issuance, or a total of Two Thousand Two Hundred and Forty Five (2,245) shares
of ESR. Prior to the issuance of the aforementioned shares, ESR has 20,002 total
issued and outstanding shares. It is agreed the issuance of the shares of ESR
for the cash and equity contribution above shall be memorialized by a separate
investment agreement (the "Investment Agreement"), and further, it is agreed
that Tianjin/Honghua shall provide ESR information on each of its 600,000
subscribers in a database format as acceptable to both Parties.



(2)
 Tianjin shall use its best efforts to access its existing 30,000
Chinaexporter.com subscribed VIP and 3A users to successfully subscribe these
users to the "eSilknet" platform of services. It is further agreed that the
costs for services provided by way of subscription to the "eSilknet" platform
range from $300 United States Dollars to $2,400 United States Dollars dependent
on the particular service package agreed by the user, with an average at a cost
of Six Hundred and Twenty-Four United States Dollars ($624) per year.  It is
anticipated that during the year ended December 31, 2019 Tianjin should be able
to successfully convert up to Twenty-Four Thousand (24,000) users to the
"eSilknet" platform at various service levels;



(3)
As compensation for the marketing of the "eSilknet" Platform, Tianjin shall
receive commissions as follows:



-
5% of the value of each successful registration for the first Fifteen Thousand
(15,000) individually registered users;

-
7.5% of the value of each successful registration for each individually
registered entity between Fifteen Thousand and One (15,001) and Twenty-Four
Thousand (24,000) individually registered users;

-
10% of the value of each successful registration for each individually
registered entity above Twenty-Four Thousand (24,000) users;

-
Further, starting on the first anniversary of the registration date of each
individual user of the "eSilknet" platform, Tianjin shall receive an annual
commission of 2.5% of the value of the total annual subscription fee for each
individual user in perpetuity;

-
Commissions paid on each successful registration shall be paid out pro-rata
based on the format of the registration, be it monthly, quarterly or annually.

-
Should the cost of the offered registration fees change, the Commission rates
will be adjusted accordingly.



1

--------------------------------------------------------------------------------

(4)
ESR acknowledges that in the first year of operation Tianjin will have increased
marketing expenses in the approximate amount of One Million ($1,000,000) United
States Dollars, which amount represents a cost per 24,000 anticipated users of
approximately Forty-One US Dollars and Sixty Six cents ($41.66).  In respect to
these expenses ESR commits to the payment of Three Hundred and Fifty Thousand US
Dollars ($350,000) immediately upon receipt of the investment from Tianjin or
its assigns as set out in Item (1) contained herein.  Thereafter, Tianjin and
ESR agree that up to 6.9% of each and every successful registration from an
individual user shall be applied to the marketing budget after the first Eight
Thousand (8,000) successful registrants until Tianjin has received reimbursement
of an additional Six  Hundred and Fifty Thousand US Dollars ($650,000), provided
however that Tianjin supports the annual marketing budget with receipts which
document actual amounts expended to match a budget which is pre-approved by the
Parties hereto.



(5)
It is agreed between the Parties that Tianjin or its assigns shall have a Right
of First Refusal (ROFR) to acquire up to an additional Fifteen Percent (15%)
holding in ESR on such terms as conditions are being offered by ESR at the time
of the proposed cash investment.  Such ROFR shall apply ONLY to investment
solicited from individual and corporate investors located in the Republic of
China.



(6)
It is agreed between the Parties that the access to the "eSilknet" functionality
shall be a seamless gateway for users of Chinaexporter.com and that messaging
surrounding the registration for services shall take place via a customized site
such as "chinaexporteresilknet.com" or such other mechanism as is agreed between
the Parties and clearly defines the relationship between Chinaexporter and the
"eSilknet" platform as preferred partners and/or related entities.



ACKNOWLEDGEMENT AND AGREEMENT


The undersigned, by placing their signatures on this Term Sheet, do hereby
acknowledge that they have read, understood and are in agreement with the terms
of agreement set forth in this Term Sheet. The terms agreed to herein by the
Parties are the basis for finalizing the definitive terms of a Strategic
Partnership Agreement and an Investment Agreement, as defined above. Each of the
Parties agree hereby to be legally bound by the terms contained herein.






***Signature Page To Follow***


2

--------------------------------------------------------------------------------



ESILKROAD NETWORK LIMITED



By: /s/Oleg Sytnyk             Date: January 18, 2019
     Oleg Sytnyk, President
 

 
Wu Honghua




By: /s/Wu Honghua            Date: January 18, 2019






TIANJIN EASTRAISE BUSINESS TECHNOLOGY CO., LTD.



By: /s/Wu Honghua            Date: January 18, 2019          
      Authorized signatory - Wu Honghua






3